Bruce, Ch. J.
(dissenting). This is an application for a writ of injunction to restrain the secretary of state from submitting to a vote of the people various proposed constitutional amendments which have been sought to be instituted by a popular initiative and by popular petitions. The applicant invokes the original jurisdiction of this court, and an order to show cause has been issued.
The respondent moves to dismiss the proceedings upon the ground “that this court has no jurisdiction to grant the relief prayed for herein or over the subject-matter of the action or the parties herein, upon the alleged cause of action as stated in the petition.”
He also, and in case his original challenge to the jurisdiction of this court is denied, demurs to the petition on the grounds:
“(1) That the plaintiff herein does not state facts sufficient to constitute a cause of action or grounds for relief herein.
“(2) That the court has no jurisdiction over the subject-matter of this action or over the person of the defendant as such upon the allegations of the petition herein.
“(3) That the said plaintiff has no legal capacity to institute or maintain this action.”
All of these matters were thoroughly discussed in the exhaustive *505opinions which were filed by this court in the case of State ex rel. Linde v. Hall, 35 N. D. 34, 159 N. W. 281, and were unanimously decided against the contention of the respondent. It is, indeed, difficult to understand why, in the light of this decision, the secretary. of state should ever have contemplated the action which is threatened by him.
It is true that the petitions which have been filed with him contain the signatures of many thousands of voters. It is no doubt true, as has been publicly stated by my associate, Mr. Justice Eobinson, that he, the said justice, made a pre-election promise to overrule the decision in the case of State ex rel. Linde v. Hall, supra, and that he would not have been elected if he had not'done so, and it may be true, as asserted by Mr. Justice Eobinson, that the secretary of state was conversant with this fact. I have yet to -learn, however, that the making of any such pre-election promises were ever contemplated by the framers of our government or that a show of force in the shape of a numerously signed petition should serve as a proper justification for a violation of my oath of office and a reason why I should hold that to be the law which I do not believe to be the law. It may also be true that the secretary of state has already gone to a great expense in printing the proposed constitutional amendments, but it is not shown that the petitioner was a party thereto, or before he brought his present action had any knowledge that such secretary would take upon himself the interpretation of the law and consider a seriously considered opinion of -the supreme court of this state a mere scrap of paper. If, indeed, wanton and unnecessary expense has been incurred it has been by the secretary of state, and not by the voters of this state or by the petitioner, all of whom were justified in believing that the reign of law was still among us.
I am fully satisfied with the correctness of the decision of this court in the case of State ex rel. Linde v. Hall, supra, and of that of the supreme court of Indiana in the case of Ellingham v. Dye, 178 Ind. 336, 99 N. E. 1, Ann. Cas. 19150, 200, and I believe that we have long since passed the time when it is expedient or wise for the courts to administer the law on the basis of their own individual opinions and to change the established law with every temporary wave of popular opinion.
*506There was, it is true, a time when the “conscience” of a court of equity was presumed to be the personal conscience of the judge, and when there were no established rules and there was no such thing as res judicata or stare decisis. This time has long since passed. Its death knell was perhaps rung when Selden in his Table Talk and in referring to the law as so administered said:
“Equity is a roguish thing. For law we have a measure, and know what we trust to. Equity is according to the conscience of him that is chancellor; and as that is larger or narrower, so is equity. ‘Tis all one as if they should make his foot the standard for the measure we call chancellor’s foot. What an uncertain measure would this be! One chancellor has a long foot, another a short foot, a third an indifferent foot. ‘Tis the same thing in Ohancellor’s conscience.”
I may, perhaps, be justified in using as my own the language of the great English chancellor, Lord Eldon, when in 1818 and in the case of Gee v. Pritchard, 2 Swanst. 402, 36 Eng. Reprint, 670, he said: “Nothing would inflict on me greater pain in quitting this place than recollection that I had done anything to justify the reproach that the equity of this court varies like the chancellor’s foot.”
For the reasons above advanced I am of the opinion that the writ should issue and that the prayer of the petitioner should be granted. I do not believe that the constitutional provision is self-executing. I express no opinion upon the question whether the amendment itself was legally adopted, as I do not consider that the decision of this point is necessary at this time.